                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        RACHEL YOULD,
                                   8                                                       Case No. 5:18-cv-01255-EJD
                                                       Plaintiff,
                                   9                                                       ORDER DENYING SECOND EX
                                                v.                                         PARTE MOTION FOR A TEMPORARY
                                  10                                                       RESTRAINING ORDER AND FOR “AN
                                        LINDA S. BARNARD, et al.,                          ORDER TO SHOW CAUSE
                                  11                                                       REGARDING A PRELIMINARY
                                                       Defendants.                         INJUNCTION PENDING APPEAL”
                                  12
Northern District of California




                                                                                           Re: Dkt. Nos. 37, 38
 United States District Court




                                  13
                                              Presently before the court is a document entitled “Plaintiffs’ Ex Parte Motion for a
                                  14
                                       Temporary Restraining Order; For an Order to Show Cause Regarding a Preliminary Injunction
                                  15
                                       Pending Appeal; and Supplementary Memorandum of Points and Authorities in Support Thereof.”
                                  16
                                       Dkt. No. 38 (the “TRO/PI Motion”).
                                  17
                                              Plaintiff’s motion for leave to file an oversized brief (Dkt. No. 37) is GRANTED. As to
                                  18
                                       the TRO/PI motion, the court finds, concludes and orders as follows:
                                  19
                                              1.      Federal Rule of Civil Procedure 62(c) states: “While an appeal is pending from an
                                  20
                                       interlocutory order or final judgment that grants, dissolves, or denies an injunction, the court may
                                  21
                                       suspend, modify, restore, or grant an injunction on terms for bond or other terms that secure the
                                  22
                                       opposing party’s rights.” Fed. R. Civ. P. 62(c). “The standard for evaluating an injunction
                                  23
                                       pending appeal is similar to that employed by district courts in deciding whether to grant a
                                  24
                                       preliminary injunction.” Feldman v. Arizona Sec’y of State’s Office, 843 F.3d 366, 367 (9th Cir.
                                  25
                                       2016). Thus, much like a preliminary injunction, an injunction pending appeal is “an
                                  26
                                  27   Case No.: 5:18-cv-01255-EJD
                                       ORDER DENYING SECOND EX PARTE MOTION FOR A TEMPORARY RESTRAINING
                                  28   ORDER AND FOR “AN ORDER TO SHOW CAUSE REGARDING A PRELIMINARY
                                       INJUNCTION PENDING APPEAL”
                                                                        1
                                   1   extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is entitled

                                   2   to such relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (emphasis added).

                                   3           2.      “To obtain a preliminary injunction, the moving party ‘must establish that: (1) it is

                                   4   likely to succeed on the merits; (2) it is likely to suffer irreparable harm in the absence of

                                   5   preliminary relief; (3) the balance of equities tips in its favor; and (4) an injunction is in the public

                                   6   interest.’” Idaho v. Coeur D’Alene Tribe, 794 F.3d 1039, 1046 (9th Cir. 2015) (quoting Pom

                                   7   Wonderful LLC v. Hubbard, 775 F.3d 1118, 1124 (9th Cir. 2014)).

                                   8           Alternatively, “‘serious questions going to the merits’ and a hardship balance that tips

                                   9   sharply towards the plaintiff can support issuance of a preliminary injunction, so long as the

                                  10   plaintiff also shows that there is a likelihood of irreparable injury and that the injunction is in the

                                  11   public interest.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).

                                  12   This articulation represents “one alternative on a continuum” under the “‘sliding scale’ approach
Northern District of California
 United States District Court




                                  13   to preliminary injunctions employed” by the Ninth Circuit. Id. at 1131-32. But “[t]he critical

                                  14   element in determining the test to be applied is the relative hardship to the parties.” Benda v.

                                  15   Grand Lodge of the Int’l Ass’n of Machinists & Aerospace Workers, 584 F.2d 308, 315 (9th Cir.

                                  16   1978). “If the balance of harm tips decidedly toward the plaintiff, then the plaintiff need not show

                                  17   as robust a likelihood of success on the merits as when the balance tips less decidedly.” Id.

                                  18           Whether to grant or deny a TRO or preliminary injunction is a matter within the court’s

                                  19   discretion. See Miss Universe, Inc. v. Flesher, 605 F.2d 1130, 1132-33 (9th Cir. 1979).

                                  20           3.      Plaintiff has not demonstrated she is likely to succeed on the merits of the pending

                                  21   appeal and has not raised any “serious questions” in that regard. Despite the length of her

                                  22   argument, she still has not (1) convincingly demonstrated why the Second Amended Complaint

                                  23   established subject matter jurisdiction after Plaintiff added two business entities without

                                  24   corresponding citizenship allegations, or (2) explained why she failed to address the issue of

                                  25   jurisdiction in her extensive objections even after the magistrate judge raised it as a potential

                                  26   problem in the Report and Recommendation. That the magistrate judge may have found

                                  27   Case No.: 5:18-cv-01255-EJD
                                       ORDER DENYING SECOND EX PARTE MOTION FOR A TEMPORARY RESTRAINING
                                  28   ORDER AND FOR “AN ORDER TO SHOW CAUSE REGARDING A PRELIMINARY
                                       INJUNCTION PENDING APPEAL”
                                                                        2
                                   1   jurisdiction sufficiently alleged pursuant to a prior version of the complaint is of no moment; the

                                   2   court must ensure that subject matter jurisdiction exists at all stages of the case, including after the

                                   3   plaintiff adds parties which could destroy diversity. See Henderson v. Shinseki, 562 U.S. 428, 434

                                   4   (2011) (“[F]ederal courts have an independent obligation to ensure that they do not exceed the

                                   5   scope of their jurisdiction, and therefore they must raise and decide jurisdictional questions that

                                   6   the parties either overlook or elect not to press.”); see also Snell v. Cleveland, Inc., 316 F.3d 822,

                                   7   826 (9th Cir. 2002) (“[A] court may raise the question of subject matter jurisdiction, sua sponte, at

                                   8   any time during the pendency of the action, even on appeal.”). Nor does the court retain cases

                                   9   piecemeal by dismissing some parties and retaining others. For a case to qualify for diversity

                                  10   jurisdiction, the plaintiff must establish the complete diversity of citizenship between all the

                                  11   parties opposed in interest, not just some of them. See Kuntz v. Lamar Corp., 385 F.3d 1177,

                                  12   1181 (9th Cir. 2004).
Northern District of California
 United States District Court




                                  13          4.      Furthermore, Plaintiff does not explain why she is likely to succeed on the

                                  14   alternative, non-jurisdictional reason this action was dismissed. As the court previously explained

                                  15   on more than one occasion, Plaintiff repeatedly failed to conform her pleadings to the “short and

                                  16   plain statement” requirement of Federal Rule of Civil Procedure 8(a), eschewing the magistrate

                                  17   judge’s extensive instructions on that topic.

                                  18          5.      Plaintiff has not demonstrated she is likely to suffer irreparable harm in the absence

                                  19   of an injunction pending appeal. The crux of the presentation on this topic is Plaintiff’s opinion,

                                  20   based on some conduct alleged to have occurred in the past, that Defendants might reveal her

                                  21   personal information or might destroy evidence. Such a showing is not enough. See Winter, 555

                                  22   U.S. at 22 (holding the party moving for an injunction must “demonstrate that irreparable injury is

                                  23   likely in the absence of an injunction” because anything less is “inconsistent” with the

                                  24   “characterization of injunctive relief as an extraordinary remedy”). “Speculative injury does not

                                  25   constitute irreparable injury sufficient to warrant granting a preliminary injunction.” Caribbean

                                  26   Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988). “A plaintiff must do more than

                                  27   Case No.: 5:18-cv-01255-EJD
                                       ORDER DENYING SECOND EX PARTE MOTION FOR A TEMPORARY RESTRAINING
                                  28   ORDER AND FOR “AN ORDER TO SHOW CAUSE REGARDING A PRELIMINARY
                                       INJUNCTION PENDING APPEAL”
                                                                        3
                                   1   merely allege imminent harm sufficient to establish standing; a plaintiff must demonstrate

                                   2   immediate threatened injury as a prerequisite to preliminary injunctive relief.” Id. “Subjective

                                   3   apprehensions and unsupported predictions . . . are not sufficient to satisfy a plaintiff’s burden of

                                   4   demonstrating an immediate threat of irreparable harm.” Id. at 675-76.

                                   5          6.      The balance of equities does not tip in Plaintiff’s favor. The court cannot ignore

                                   6   the fact that plaintiff seeks a wide-ranging injunction prohibiting Defendants from undertaking

                                   7   several forms of conduct. As opposed to Plaintiff’s description in her motion, the relief she

                                   8   requests is not “narrowly tailored” and does not constitute a simple attempt to preserve a status

                                   9   quo. Also, the legal barriers Plaintiff must overcome before this action is deemed viable tip the

                                  10   balance sharply against Plaintiff.

                                  11          7.      The final Winter factor on its own cannot outweigh the collective weight of the

                                  12   other three, even if the public interest weighs in Plaintiff’s favor.
Northern District of California
 United States District Court




                                  13          In sum, Plaintiff is not entitled to an injunction pending appeal under either the Winter

                                  14   factors or the Ninth Circuit’s “serious questions” test. Her motion for such relief (Dkt. No. 38) is

                                  15   DENIED.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: November 13, 2018

                                  19                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   Case No.: 5:18-cv-01255-EJD
                                       ORDER DENYING SECOND EX PARTE MOTION FOR A TEMPORARY RESTRAINING
                                  28   ORDER AND FOR “AN ORDER TO SHOW CAUSE REGARDING A PRELIMINARY
                                       INJUNCTION PENDING APPEAL”
                                                                        4
